IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                           AT JACKSON

                       JANUARY 1999 SESSION
                                                    FILED
                                                       April 1, 1999

                                                    Cecil Crowson, Jr.
STATE OF TENNESSEE,         )                        Appellate C ourt Clerk
                            )
     Appellee,              ) C.C.A. No. 02C01-9803-CC-00085
                            )
                            ) Fayette County
V.                          )
                            ) Honorable Jon Kerry Blackwood, Judge
                            )
FLOYD LEE WILLIAMSON,       ) (Possession of Schedule VI with Intent to
                            ) Deliver, Possession of Firearm with Intent to
     Appellant              ) Go Armed, Possession of Schedule II with
                            ) Intent to Deliver, Evading Arrest)
                            )
                            )




FOR THE APPELLANT:             FOR THE APPELLEE:

ANDREW S. JOHNSTON             JOHN KNOX WALKUP
108 E. Court Square            Attorney General & Reporter
Somerville, TN 38068
                               ELIZABETH T. RYAN
                               Assistant Attorney General
                               Criminal Justice Division
                               425 Fifth Avenue North
                               Nashville, TN 37243-0493

                               ELIZABETH T. RICE
                               District Attorney General
                               302 Market Street
                               Somerville, TN 38068




OPINION FILED: ___________________


AFFIRMED


JOHN EVERETT WILLIAMS,
Judge




                                -1-
                                  OPINION

       The defendant, Floyd Lee Williamson, appeals on a certified question of

law. The defendant moved to suppress evidence found in a vehicle that he was

operating. After the Circuit Court of Fayette County denied the motion, the

defendant pleaded guilty to possession of a schedule VI substance with intent to

deliver, possession of a schedule II controlled substance with intent to deliver,

possession of a firearm with intent to go armed, and evading arrest. The

defendant appeals the trial court’s ruling and argues that the initial stop of the

vehicle was not a legitimate investigatory stop. We AFFIRM the trial court’s

decision.



                                  BACKGROUND

       Fayette County Sheriff’s Department Deputy Ricky Wilson responded to a

suspicious vehicle report and located a large vehicle proceeding slowly on a

roadway approximately one-half mile from the reported area. Wilson testified

that the area of the report was part of his patrol territory. He further testified as

to his experience with numerous incidents of burglaries, auto thefts, drug

trafficking offenses, and other crimes occurring in that locality. Wilson noted that

the vehicle had Madison County license tags and was proceeding at

approximately thirty miles an hour in a fifty-five miles per hour zone.



        Wilson followed the vehicle for approximately two miles and observed it

on two or three occasions drift back and forth within its lane. The vehicle also

crossed the marked center line of the roadway at least once. Wilson suspected

that the driver was intoxicated. He stopped the vehicle and conversed with the

driver, the defendant. Deputy Freeman, also of the Fayette County Sheriff’s

Department, conversed with the passenger. The defendant stated that he and

the passenger were en route to Mississippi to visit the passenger’s girlfriend.

The passenger advised Freeman that they were en route to visit a male friend.

       The deputies compared these conversations and noted the conflicting

                                          -2-
statements. Both the defendant and the passenger consented when the

deputies requested permission to search the vehicle. Wilson stayed with the two

subjects, and Freeman searched the vehicle. Freeman returned and advised

Wilson to place the two subjects on the hood of the car. The defendant

immediately fled on foot and was not located until after Freeman obtained a

warrant for that subject’s arrest.



         In the vehicle, Freeman had found a bag containing a handgun,

approximately one hundred rocks of suspected crack cocaine, and thirteen bags

of suspected marijuana. Freeman obtained the warrant for the defendant’s

arrest. Neither Freeman nor the defendant testified at the hearing.



         The defendant’s passenger, who actually owned the vehicle, testified at

the hearing and denied that the vehicle swerved while the deputy followed the

car. He also testified that, in the area “right before” the stop, the speed limit was

forty miles per hour and that the defendant was driving at approximately thirty-

five to forty miles per hour in that zone.



         After the trial court denied the defendant’s motion to suppress evidence,

the defendant apparently pleaded guilty to the enumerated charges and

reserved his appeal on a certified question of law.1



                                     STANDARD OF REVIEW

         A trial court’s determination at a suppression hearing “is presumptively

correct on appeal.” State v. Stephenson, 878 S.W.2d 530, 544 (Tenn. 1994).

This Court upholds a trial court’s decision “unless the evidence in the record

preponderates against the finding.” State v. Henning, 975 S.W.2d 290, 299

(Tenn. 1998). “Questions of credibility of witnesses, the weight and value of the

evidence, and resolution of conflicts in the evidence are matters entrusted to the

trial judge as the trier of fact.” Id. “The party prevailing in the trial court is


         1
           The record submitted to this Court does not include the Judgment. We will assume that
the J udg me nt ref eren ces the O rder and t hus qualif ies th e plea as be ing co nting ent o n the appe al.

                                                     -3-
entitled to the strongest view of the evidence, as well as all reasonable and

legitimate inferences that may be drawn from the evidence.” Id. However, this

Court reviews de novo the application of law to those determined facts. State v.

Yeargan, 958 S.W.2d 626, 629 (Tenn. 1997).



                                              ANALYSIS

        The defendant presents his certified question under Tenn. R. Crim. P.

37(b)(2)(iv):

        An appeal lies from any order or judgment in a criminal proceeding
        where the law provides for such appeal, and from any judgment of
        conviction: . . . (2) Upon a plea of guilty or nolo contendere if: . . .
        (iv) Defendant explicitly reserved with the consent of the court the
        right to appeal a certified question of law that is dispositive of the
        case.


A defendant entering a guilty plea not subject to a plea agreement may reserve,

with the court’s permission, an appeal on a certified question of law. The

certified question must “clearly identify the scope and the limits of the legal issue

reserved.” State v. Preston, 759 S.W.2d 647, 650 (Tenn. 1988).



        The certified question is dispositive: The trial court’s suppression of the

evidence would dispose of the state’s case. An issue is dispositive when the

appellate court must either affirm or reverse and dismiss. See State v. Wilkes,

684 S.W.2d 663, 667 (Tenn. Crim. App. 1984). An improper stop mandates

suppression of this evidence, and, on the record submitted to this Court, the

state’s case against the appellant as regards the controlled substances and the

handgun would necessarily fail.2 See State v. Dennis Keith and Timothy Collins,

No. 02S01-9604-CC-00035 (Tenn. Crim. App. filed Sept. 28, 1998, at Jackson).

            The certified question inquires whether “the Defendant was unlawfully




and unconstitutionally stopped as said stop was not a legitimate investigative

stop.” The defendant limits his complaint to the validity of the actual stop and


        2
           W e do not a ddress whethe r this ques tion is dispo sitive for the e vading a rrest cha rge.
Our ho lding rend ers the iss ue m oot.

                                                    -4-
contests neither the subsequent detention nor the search.



       An officer using his blue lights to stop a vehicle “seizes” that vehicle and

thereby invokes analysis of the reasonableness of the stop under the protection

granted by the Fourth Amendment to the United States Constitution. See State

v. Pully, 863 S.W.2d 29, 30-31 (Tenn. 1993). However, “the reasonableness of

seizures less intrusive than a full-scale arrest is judged by weighing the gravity of

the public concern, the degree to which the seizure advances that concern, and

the severity of the intrusion into individual privacy.” Id. at 30.



       In the instant case, the defendant challenges Wilson’s reasonable

suspicion for the investigatory stop. A suspicious vehicle complaint prompted

Wilson’s searching the area for that vehicle. On his locating a vehicle consistent

with the reported general description, he observed that vehicle proceeding at

little over one-half the posted speed limit. Such operation of the vehicle was “not

unlawful” but “qualified as unusual” and may legitimately be considered by a trier

of fact in its determining the reasonableness of a stop. State v. Greer, No.

01C01-9404-CR-00140 (Tenn. Crim. App. filed June 15, 1995, at Nashville).

Wilson also observed the vehicle weaving, once crossing over the marked center

line of the roadway. A driver’s weaving “more than twice,” even if his vehicle

remains in his lane of traffic, “lends credence to the potential for a drunk driver.”

State v. Jenkins, No. 01C01-9712-CR-00590 (Tenn. Crim. App. filed Dec. 21,

1998, at Nashville).



       Wilson articulated the specific bases for his reasonable suspicion that the

driver was intoxicated. A trial court evaluating the validity of an officer’s

reasonable suspicion, and thus the validity of the initial interference with a

defendant’s liberty, “must consider the totality of the circumstances,” which

includes “the officer’s personal objective observations, . . . the pattern of

operation of certain offenders,” and “the rational inferences and deductions that

a trained officer may draw from the facts and circumstances known to him---

inferences and deductions that might well elude an untrained person.” State v.

                                           -5-
Simpson, 968 S.W.2d 776, 783 (Tenn. 1998).



       The trial court resolved the conflict between Wilson’s testimony and the

passenger’s contradicting testimony in favor of the State’s case. Wilson

articulated specific facts for his reasonable suspicion and subsequent stop, and

the defendant’s appeal lacks the requisite preponderance of evidence for

overturning the trial court’s holding. This issue is without merit.



                                   CONCLUSION

       Based on the foregoing, the judgment below is AFFIRMED.




                                             ____________________________
                                            JOHN EVERETT WILLIAMS, Judge




CONCUR:




_____________________________
JOE G. RILEY, Judge




_____________________________
DAVID G. HAYES, Judge




                                         -6-